BUFFINGTON, Circuit Judge.
Prior to the bankruptcy of Albright, he wished to sell some real estate. It was subject to the lien of judgments owned by Shiek, the validity of which were contested by Albright. Accordingly they agreed that the land be sold by Al-bright, that Shiek release the lien of his judgments, sufficient of the purchase money, placed in escrow in the Norristown Trust Company, and substituted for the land. That fund is the subject-matter in dispute in the present case. Within four months thereafter Albright was adjudged a bankrupt, and the rights and status of all parties were thereby fixed, as follows: First, the bankrupt estate had a vested but contingent interest in the fund in the trust company, for if Shiek’s judgments were not valid it would go to Al-bright’s trustee; second, Shiek had an interest in the fund, adverse to the bankrupt and his estate, contingent upon the validity of his judgments. Now whatever rights Shiek might have asserted to have his adverse claim decided elsewhere, he chose to submit them to the bankruptcy court by filing claims of his judgments and taking part in the consideration of their validity by that court. He asserted or invoked no right as an adverse claimant to have such validity decided elsewhere, and while he made objections from time to time to the course of procedure, he did not challenge the jurisdiction of the bankruptcy court as such. Accordingly, that court proceeded and held his judgments invalid. Shiek’s attempt, pending such adjudication, to go into the state'court, where his judgments were entered, and have that court determine their validity, and as a result the validity of the claims he had filed and litigated in the bankruptcy court, was unwarranted.
We find no error in the court below enjoining him from so doing. Its decree is therefore affirmed.